Citation Nr: 0636581	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of heart disease and 
hypertension, claimed as a result of ingesting a contaminated 
medication prescribed at a VA medical facility.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a thyroid disorder, 
claimed as a result of ingesting a contaminated medication 
prescribed at a VA medical facility.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of back, joint, and leg 
pain, claimed as a result of ingesting a contaminated 
medication prescribed at a VA medical facility.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a prostate disorder, 
claimed as a result of ingesting a contaminated medication 
prescribed at a VA medical facility.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of headaches and 
drowsiness, claimed as a result of ingesting a contaminated 
medication prescribed at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This claim is on appeal from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was prescribed Etodolac by a VA medical 
facility during the period from 1999 to 2001.

2.  A specific lot of Etodolac was recalled by the 
manufacturer in October 2000 on the basis that it was 
contaminated by acebutolol.  

3.  The veteran was notified of the lot number affected in 
October 2000.  

4.  The evidence of record does not establish that the 
veteran's complaints related to aggravation of heart disease, 
hypertension, a thyroid disorder, back, joint, and leg pain, 
a prostate disorder, headaches, and drowsiness were due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of heart 
disease and hypertension, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a thyroid 
disorder, claimed as a result of ingesting a contaminated 
medication prescribed at a VA medical facility, have not been 
met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of back, 
joint, and leg pain, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a 
prostate disorder, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).

5.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of headaches 
and drowsiness, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed his claim in July 2001.  Relevant law 
provides that where any veteran shall have suffered an injury 
as a result of hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C. 1151(a).  This 
change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This amended regulation merely codified the existing 
statutory provisions of 38 U.S.C.A. § 1151.  The language of 
the new regulation is in no way liberalizing and is not 
significantly different from the standard considered in the 
adjudication of the veteran's claim.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  See 
VAOPGCPREC 16-92; VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The evidence shows that the drug Etodolac was listed as one 
of the veteran's medications in December 1999.  The record is 
not clear the date he was started on the medication, but he 
has asserted that he took the medication from December 1999 
to October 2000.  The record reflects that he may have taken 
the medication through July 2001.

The evidence is uncontroverted that the veteran was sent a 
letter in October 2000 that he had been identified as a 
veteran who had an active prescription for Etodolac.  He was 
informed that the manufacturer was recalling a particular lot 
of the medication because it had been contaminated with 
acebutolol.  He was told to check his bottle of medication 
and, if he had the identified lot number, to cease taking the 
medication and contact the VA pharmacy for assistance.

The veteran now claims that the use of the contaminated 
Etodolac either caused or aggravated heart problems, 
hypertension, thyroid problems, joint, back, and leg pains, 
prostate problems, drowsiness, hypertension, and headaches.  
He asserts that VA was negligent in not re-evaluating his 
medical problems at the time the Etodolac was recalled before 
prescribing him new medication.  

At a hearing before the Board, the veteran testified that a 
bottle of Etodolac contaminated by acebutolol given to him by 
VA caused his heart rate to slow.  He related that he was 
having problems with his heart when he was notified that the 
medication was contaminated.  He indicated that he was taken 
off thyroid medication because of the contaminated Etodolac.  
He stressed that he was supposed to have an evaluation of his 
condition but it was never undertaken.  

With respect to problems with his prostate, the veteran 
reflected that VA failed to diagnose prostate cancer but it 
was pointed out that that claim had already been adjudicated 
by the Board.  He noted, however, that he began having 
burning in his urinary tract after he took the medication and 
was started on antibiotics.  He further maintained that the 
contaminated medication aggravated his back condition and 
again questioned why he was not given an evaluation test.  

Although the record does not reflect it, the veteran 
testified that he spoke to the chief pharmacist, who was 
surprised that the veteran had the medication.  The 
pharmacist thought that he was the only one of 2,000 patients 
at the hospital that received the medication.  He stated that 
he had new pains and different feelings after taking the 
medication.  He noted that drowsiness and dizziness were 
caused from the acebutolol contained in the Etodolac.  He 
felt that the VA medical facility had failed to properly 
review his medical charts and gave him medication that was 
contaminated, which aggravated his heart, thyroid, prostate, 
low back, left leg, headaches, drowsiness, and dizziness.   

In order to prevail on an § 1151 claim, the evidence must 
show that VA acted negligently in bringing about additional 
disability as a result of VA medical care (prescribing the 
medication).  In this case, the evidence does not support the 
claim.  

First, the evidence does not show that the veteran's Etodolac 
prescription was, in fact, in the contaminated lot.  A review 
of the outpatient treatment records do not mention that he 
returned the drug to the pharmacy or that other medication 
was prescribed as a result of the medication recall.  
Nonetheless, the Board will accept for purposes of this 
decision that the veteran's Etodolac prescription was one of 
those affected.

Even accepting that the veteran had taken the contaminated 
medication, the evidence does not show that VA negligently or 
unnecessarily prescribed the medication, nor has the veteran 
so maintained.  Etodolac was prescribed for pain control and 
the evidence reflects that the veteran was being treated for 
pain.  The veteran does not argue that he should not have 
been prescribed Etodolac in the first instance; rather, he 
contends that the contaminated drug aggravated his medical 
problems.  However, the evidence does not show, and the 
veteran does not maintain, that VA negligently prescribed 
medication that was known to be contaminated.    

Moreover, the evidence does not show that VA failed to 
promptly notify the veteran of the recall, and he has not so 
claimed.  Without evidence to the contrary, the Board will 
accept that the manufacturer notified VA in a reasonable 
manner and that VA, in turn, notified the veteran timely.  
Therefore, there is no indication that VA acted negligently 
in recalling the medication or in the timing of the recall.  

Again, accepting that the veteran had taken the contaminated 
medication, the evidence does not show that the veteran 
suffered from additional disability in the level of his 
claimed medical problems as a result of contaminated 
Etodolac.  In point of fact, the medical evidence makes no 
mention of the contaminated Etodolac at all.

The Board has reviewed the medical status of each of the 
veteran's claims prior to the time he indicated that he was 
prescribed the medication (December 1999) and after the 
recall (October 2000), and finds no evidence of aggravation 
as a result of contaminated Etodolac.  

Specifically, prior to December 1999, the veteran's 
hypertension was reported to be uncontrolled.  In December 
1999, he was diagnosed with systemic hypertension and was 
reported to have had a questionable mild heart attack.   
After October 2000, the evidence shows that the veteran 
complained of right-sided and left-sided chest pain with 
shortness of breath (June 2001), an echocardiogram showed 
normal-sized cardiac chambers, normal systolic function, 
evidence of diastolic dysfunction, mild mitral regurgitation, 
mild tricuspid regurgitation, and no pericardial effusion 
(February 2002)

Prior to October 2000, the veteran was being treated for 
hypothyroidism but was clinically euthyroid.  In December 
1999, he was noted to have hypothyroidism.  After October 
2000, the evidence does not show any additional work-up for 
hypothyroidism.

Prior to December 1999, the veteran was being treated for 
pain management.  In November 1999, he complained of pain in 
the left hip and both legs.  In December 1999, he complained 
of pain in the left hip, neck, and upper thorax.  It was 
suggested that his Etodolac be increased.  After October 
2000, the evidence shows that the veteran reported on-going 
left leg pain (May 2001), left leg, knee, and hip pain (June 
2001), and chronic back, left hip, and leg pain (August 
2001).

Prior to December 1999, the veteran was concerned about his 
elevated PSA level.  After October 2000, the evidence shows 
that he reported a decrease in urine output and frequency and 
was evaluated in the urology clinic (June and July 2001) but 
the evidence does not show any additional follow-up for a 
prostate disorder.  

Prior to the start of the medication in December 1999, the 
veteran reported generalized weakness (May 1998), headaches, 
decreased appetite, and generalized body pain (June 1999), 
and insomnia and fatigue (December 1999).  After October 
2000, the evidence shows that he complained of not feeling 
well, poor appetite, and feeling weak (August 2001).

In each instance, the veteran's pre-medication complaints 
were essentially the same as his post-medication complaints.  
Also, of note, the record shows that he was prescribed 
Etodolac at least through June 2001, several months after the 
recall.  In a July 2001 outpatient treatment record, it was 
noted that the veteran was on Oxycodone, but Etodolac was not 
on the list of medications at that time.  The record is not 
clear whether one medication was replaced with the other but 
both are used for pain control.    

With respect to claims under the provisions of § 1151, the 
threshold question is whether VA medical treatment (in this 
case, the prescription of contaminated medication) caused 
additional disability in the form of a deteriorated medical 
status.  The record reveals that, prior to the medication, 
the veteran reported a myriad of medical complaints and was 
being medically followed on a regular basis for chest pain, 
hypertension, thyroid, joint pain, prostate, and general 
fatigue.  

Even after the medication was recalled and the veteran 
presumably received a new prescription, the level of his 
symptomatology was essentially unchanged.  This evidence 
indicates that there was no additional disability as a result 
of the contaminated medication.

Under the current law, it is simply not enough to assert a 
claim; but rather, the medical evidence must show that VA 
acted negligently in bringing about the additional disability 
claimed as a result of VA medical care.  In reviewing the 
medical evidence pertaining to the veteran's claims, the 
Board notes that the medical evidence does not show that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in either prescribing the medication to the veteran or in 
recalling it.  

The veteran maintains that VA should have re-evaluated his 
medical condition after the medication was recalled.  
However, a review of the claims file reflects that the 
veteran attended a myriad of medical appointments on a fairly 
regular basis.  As examples, in the time frame immediately 
after the medication recall, he was scheduled for a 
hematology/oncology appointment in November 2000 but failed 
to report, for a primary care appointment in December 2000 
but failed to report, for a primary care check-up in May 
2001, had a chest X-ray in May 2001, had primary care 
appointments at least twice in June 2001, underwent a urology 
consultation in June 2001, and had a gastrointestinal 
consultation in July 2001.  The evidence shows fairly regular 
appointments from that point onward.  

Although the veteran has offered his own opinion that his 
medical conditions deteriorated after taking the contaminated 
medication, the Court of Appeals for Veterans Claims has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is no competent medical evidence which supports the 
veteran's assertions that i) that VA negligently prescribed 
contaminated medication, ii) that VA negligently failed to 
notify him of the medication recall, or iii) that VA failed 
to adequately assess his medical condition in the time frame 
after he had taken the medication.  In short, the evidence 
does not show that VA was careless or negligent, lacked 
proper skill, committed an error in judgment, or had any 
similar instance of fault on VA's part in prescribing or 
recalling the tainted medication, or in assessing his medical 
status afterward.

The veteran's unsubstantiated assertions, without more, fail 
to meet the standard for negligence, carelessness, fault, 
etc. on the part of VA.  He has not alleged how his care was 
negligent, he did not contend that the medication was wrongly 
prescribed, wrongly dispensed, or offer any other single 
basis for his claim.  Rather, he contends, without supporting 
medical evidence, that VA was negligent in assessing his 
medical disorders which subsequently caused a deterioration 
in his health status.  The medical evidence simply does not 
support his claim.  

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of heart disease and hypertension, a thyroid 
disorder, back, joint, and leg pain, a prostate disorder, and 
headaches and drowsiness, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
are not met.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2002.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further, the veteran 
requested and was scheduled for a hearing before the Board.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, because the evidence does not support the 
veteran's claim, there is no need for a specific medical 
opinion to address the issues. The available medical evidence 
is sufficient for adequate determinations.

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims, he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date by correspondence dated in March 2006.  
However, any questions as to the appropriate disability 
rating or effective date to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  












	(CONTINUED ON NEXT PAGE)





ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of heart 
disease and hypertension, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
is denied.

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a thyroid 
disorder, claimed as a result of ingesting a contaminated 
medication prescribed at a VA medical facility, is denied.

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of back, 
joint, and leg pain, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
is denied.

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of a 
prostate disorder, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
is denied.

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of headaches 
and drowsiness, claimed as a result of ingesting a 
contaminated medication prescribed at a VA medical facility, 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


